DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10922564. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by claims of U.S. Patent No. 10922564.
Claim 1 of instant application
Claim 1 of U.S. Patent No. 10922564
A method for detecting an inter-person conflict, comprising: receiving at least one image from an image data resource, wherein the at least one image is captured by at least one camera; detecting human objects from the at least one image; determining a distance between two of the detected human objects; and determining whether there is a conflict between the two of the detected human objects based on the determined distance.
A system for detecting a conflict in a vehicle, comprising: at least one camera, the camera being configured to capture a plurality of images in the vehicle; and a controller in communication with the at least one camera and configured to: detect human objects from the plurality of images; estimate depth information of the respective human objects; and detect the conflict between the human objects based on a distance between the human objects determined using the depth information.


Claim 13 of instant application
Claim 10 of U.S. Patent No. 10922564
A system for detecting an inter-person conflict, comprising: a processor; and a non-transitory memory communicatively coupled to the processor, the memory storing a set of instructions that, when executed, cause the processor to implement operations comprising: receiving at least one image from an image data resource, wherein the at least one image is captured by at least one camera; detecting human objects from the at least one image; determining a distance between two of the detected human objects; and determining whether there is a conflict between the two of the detected human objects based on the determined distance.
A method for detecting a conflict in a vehicle, comprising: capturing, by at least one camera, a plurality of images in the vehicle; detecting, by a processor, human objects from the plurality of images; estimating, by the processor, depth information of the respective human objects; and detecting, by the processor, the conflict between the human objects based on a distance between the human objects determined using the depth information.


Claim 19 of instant application
Claim 19 of U.S. Patent No. 10922564
A non-transitory computer-readable medium, storing a set of instructions that, when executed by at least one processor, cause the at least one processor to perform a method for detecting an inter-person conflict, the method comprising: receiving at least one image from an image data resource, wherein the at least one image is captured by at least one camera; detecting human objects from the at least one image; determining a distance between two of the detected human objects; and determining whether there is a conflict between the two of the detected human objects based on the determined distance.
A non-transitory computer-readable medium that stores a set of instructions, when executed by at least one processor of an electronic device, cause the electronic device to perform a method for detecting a conflict in a vehicle, comprising: receiving a plurality of images in the vehicle captured by at least one camera; detecting human objects from the plurality of images; estimating depth information of the respective human objects; and detecting the conflict between the human objects based on a distance between the human objects determined using the depth information.


	Claims 2-9,  11-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.

Allowable Subject Matter
Claims 1-20 will be allowable if overcoming the double patenting rejection by the timely filing of a terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664